Luke, J.
The only question raised by the record in this case is whether or not the evidence sustains the defendant’s conviction for using profane language in the presence of a female. There is positive evidence that the defendant did use profane language in the presenc of and to a female, and the evidence is conflicting as to whether or not he had sufficient provocation to absolve him from guilt under the statute. In these circumstances the sufficiency of the provocation was a jury question, and this court is without authority to disturb the verdict.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.